Exhibit 10.1

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of April 10, 2020, is made between
KURA SUSHI USA INC., a Delaware corporation (“Borrower”) and KURA SUSHI INC., a
Japanese corporation (“Lender”).

R E C I T A L S

A.

To help finance its working capital requirements, Borrower has requested Lender
to make available to Borrower an unsecured revolving credit facility not to
exceed Twenty Million United States Dollars (US$20,000,000.00), consisting of
cash Advances.

B.

Lender is willing to extend to Borrower the requested credit facility, subject
to the terms and conditions of this Agreement.

NOW, THEREFORE, based upon the foregoing premises, and in consideration of the
mutual covenants hereinafter set forth and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.DEFINITIONS

1.1Defined Terms.  As used in this Agreement, capitalized terms, unless defined
elsewhere, have the following terms:

“Advance” has the meaning set forth in Section 2.1.

“Agreement” shall mean this Revolving Credit Agreement, as it may be amended,
modified, supplemented, renewed, or replaced from time to time.

“Banking Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Irvine, California are authorized to close.

“Credit Line Commitment” means Twenty Million United States Dollars
(US$20,000,000.00) as such amount may be reduced from time to time pursuant to
this Agreement, or Lender’s commitment hereunder to extend credit in such
amount, as the context may require.

“Credit Line Outstanding” means as of any date the sum of the aggregate
principal amount of all outstanding Advances.

“Disbursement Date” is as defined in the Note.

“Dollars” or “$” means the lawful currency of the United States of America.

“Event of Default” is as defined in Section 8.

 

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Interest Rate” is as defined in the Note.

“Loan” means the aggregate amount at any one time of the Credit Line
Outstanding.

“Loan Documents” means this Agreement, the Note, and all other instruments,
certificates, and documents executed and delivered by Borrower or any other
required person to Lender in connection herewith, as they may be amended,
modified, supplemented, renewed, or replaced from time to time.

“Note” means that certain revolving credit promissory note made by Borrower in
favor of Lender with respect to the Loan in the form attached hereto as Exhibit
“A”, as it may be amended, modified, supplemented, renewed, or replaced from
time to time.

“Person” means a corporation, association, partnership, limited liability
company, trust, organization, business, individual or government or governmental
agency or political subdivision thereof.

1.2Accounting Terms.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to herein, and all financial
data submitted pursuant to this Agreement shall be prepared in accordance with
such principles.

2.THE CREDIT FACILITY

2.1Credit Line.  Subject to the terms and conditions of this Agreement, Lender
agrees to make cash Advances (individually an “Advance” and collectively the
“Advances”) to Borrower from the date hereof until March 31, 2024.  The
aggregate principal amount of all outstanding Advances shall not exceed at any
one time the Credit Line Commitment.

2.2Loan Fee.  Borrower shall pay an annual fee of $20,000 to Lender in
connection with the origination and maintenance of this Agreement. The first
annual fee shall be payable upon the execution of this Agreement. Thereafter,
Borrower shall pay the annual fee of $20,000 to Lender on April 1 of each year,
through April 1, 2023.

2.3Method of Disbursement of Advances.  Each Advance shall be made on a Banking
Day as specified by Borrower to Lender in writing by letter from Borrower to
Lender signed by an authorized officer of Borrower and delivered to Lender at
least seven (7) Banking Days’ prior written notice to the proposed date of
borrowing.  Each written notice shall specify the proposed date and amount of
the Advance.

2.4Note.  The revolving credit facility shall be evidenced by the Note.  The
loan records maintained by Lender shall at all times be conclusive evidence as
to the

2

 

--------------------------------------------------------------------------------

 

amount of any Advance, the date of disbursement thereof, the date for payment
thereof, the interest rate applicable thereto, and the outstanding amount
thereof at such time, absent manifest error.

2.5Maturity.  Borrower shall repay each cash Advance not later than the date
which is twelve (12) months after the date of the initial disbursement thereof,
unless Lender and Borrower agree on the extension of the maturity thereof for an
additional period of twelve (12) months.

2.6Interest.  

(a)Borrower agrees to pay interest on the Loan at the then prevailing Interest
Rate. Borrower and Lender agree that the Interest Rate may be subject to
adjustment by mutual agreement if the maturity of an Advance is renewed or
extended.

(b)If Borrower fails to repay all or any amount (other than principal and
interest, which shall be governed by the provisions of the Note) when due,
whether on demand, at stated maturity, by acceleration or otherwise, hereunder
or under the other Loan Documents, then Borrower shall, to the fullest extent
permitted by law, pay interest on such overdue and unpaid amount to the date of
payment in full at the rate per annum equal to three percent (3%) above the
Prime Rate (as defined in the Note).  Interest on overdue amounts shall be
payable on demand and shall be computed on the basis of a year of 360 days and
the actual number of days elapsed.

2.7Method of Payment.  All amounts payable by Borrower hereunder with respect to
the Loan shall be paid in same day funds not later than 10:00 A.M. local
California time on the day when due to Lender at Osaka, Japan or to such other
place as Lender may by notice specify.  All payments made to Lender will be
applied in such order and against such amounts as Lender may deem
appropriate.  All sums to be advanced by Lender to Borrower shall be advanced in
same day funds on the day in question to such account of Borrower in the United
States as Borrower may by notice specify.

Borrower authorizes Lender to set-off amounts in the name of Borrower in
whatever currency on deposit or account with Lender, whether or not matured, in
reduction of amounts due and payable hereunder, or under the other Loan
Documents, whether contingent or unliquidated, and to deduct from any payment
hereunder any amount so due and payable.

If any payment falls due on a day which is not a Banking Day, the payment shall
be made on the next succeeding Banking Day.  Interest shall continue to accrue
during any such extension of time.

3.EXPENSES, TAXES AND ILLEGALITY

3.1Expenses.  Borrower shall reimburse Lender on demand for all expenses
(including but not limited to actual fees and expenses of counsel) incurred by
Lender from time to time in connection with the preparation, negotiation,
execution,

3

 

--------------------------------------------------------------------------------

 

administration, modification and enforcement of this Agreement and the other
Loan Documents.

3.2Taxes.  Borrower shall pay all sums payable hereunder and under the other
Loan Documents in full, free and clear of any deductions or withholdings for
taxes or otherwise.  If Borrower is prohibited by law from paying such sums free
and clear of deductions or withholdings, then the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions applicable to additional sums payable under this Section)
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.  Borrower shall also pay directly, or
reimburse Lender on demand for, all taxes and charges (including stamp duties)
relating to this transaction or the execution, delivery, performance, and
enforcement of this Agreement, and the other Loan Documents and to payments
hereunder and thereunder (except income taxes on the overall net income of
Lender imposed by the jurisdiction of its incorporation or lending office), and
all taxes on such payments and reimbursements.  If Borrower pays any taxes
contemplated above, Borrower shall forward to Lender within 30 days of payment
official receipts therefor.

3.3Illegality.  Should it become unlawful for Lender to make or maintain the
Loan or otherwise to extend credit hereunder, the obligation of Lender to extend
credit hereunder shall forthwith terminate, and Borrower shall on demand
forthwith prepay the principal amount of the Loan then outstanding, together
with interest and fees accrued to the date of payment and all other sums due
under this Agreement and the other Loan Documents, including but not limited to
sums due under Sections 3.1 and 3.2.

4.REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of this date:

4.1Incorporation, Good Standing and Due Qualification.  Borrower is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation; has the corporate power and
authority to own its assets and to transact the business in which it is now
engaged or proposed to be engaged in; and is duly qualified as a foreign
corporation and in good standing under the laws of each other jurisdiction in
which such qualification is required.

4.2Corporate Power and Authority.  The execution, delivery, and performance by
Borrower of the Loan Documents to which it is a party have been duly authorized
by all necessary corporate action and do not and will not (1) require any
consent or approval of the stockholders of such corporation; (2) contravene such
corporation’s charter or bylaws, (3) violate any provision of any law, rule,
regulation (including without limitation Regulations U and X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to
Borrower; (4) result in a breach of or constitute a default under any indenture
or loan or credit agreement or any other agreement, lease or instrument to which
Borrower is a party or by which it or its

4

 

--------------------------------------------------------------------------------

 

properties may be bound or affected; (5) result in, or require, the creation or
imposition of any lien, upon or with respect to any of the properties now owned
or hereafter acquired by Borrower; and (6) cause Borrower to be in default under
any such law, rule, regulation, order, writ, judgment, injunction, decree,
determination, or award or any such indenture, agreement, lease, or instrument.

4.3Legally Enforceable Agreement.  This Agreement is, and each of the other Loan
Documents when delivered under this Agreement will be, legal, valid, and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, and other similar laws affecting creditors’
rights generally.

4.4Financial Statements.  All balance sheets of Borrower and the related
statements of income and retained earnings of Borrower, and the accompanying
footnotes, together with the opinions thereon, if any, copies of which have been
furnished to Lender, are complete and correct in all material respects and
fairly present the financial condition of Borrower as at the dates set forth
therein and the results of the operations of Borrower for the periods covered by
such statements, all in accordance with GAAP and, since the most recent
financial information provided to Lender, there has been no material adverse
change in the condition (financial or otherwise), business or operations of
Borrower.  There are no liabilities of Borrower, fixed or contingent, which are
material but are not reflected in the financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business.  No
information, exhibit, or report furnished by Borrower to Lender in connection
with the negotiation of this Agreement contained any material misstatement of
fact or omitted to state a material fact or any fact necessary to make the
statement contained therein not materially misleading.

4.5Labor Disputes and Acts of God.  Neither the business nor the property of
Borrower are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy, or other casualty (whether or not covered by insurance) materially
and adversely affecting such business properties or the operation of
Borrower.  Borrower hereby discloses to Lender that the COVID-19 pandemic has
had a material impact on its business.

4.6Other Agreements.  Borrower is not a party to any indenture, loan, or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate restriction which could have a material adverse effect on
the business, properties, assets, operations, or conditions, financial or
otherwise, of Borrower or the ability of Borrower to carry out its obligations
under the Loan Documents to which it is a party.  Borrower is not in default in
any respect in the performance, observance, or fulfillment or any of the
obligations, covenants or conditions contained in any agreement or instrument
material to its business to which it is a party.

5

 

--------------------------------------------------------------------------------

 

4.7Litigation.  There is no pending or threatened action or proceeding against
or affecting Borrower before any court, governmental agency, or arbitrator which
may, in any one case or in the aggregate, materially adversely affect the
financial condition, operations, properties, or business of Borrower or the
ability of Borrower to perform its obligation under the Loan Documents to which
it is a party.

4.8Event of Default.  There exists no Event of Default or event which with the
giving of notice or the passage of time or both would constitute an Event of
Default.

5.AFFIRMATIVE COVENANTS

So long as the Note shall remain unpaid or Lender shall have any Credit Line
Outstanding under this Agreement, Borrower will:

5.1Maintenance of Existence.  Preserve and maintain its corporate existence and
good standing in the jurisdiction of its incorporation, and qualify and remain
qualified as a foreign corporation in each jurisdiction in which such
qualification is required.

5.2Maintenance of Records.  Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP, reflecting all financial
transactions of Borrower.

5.3Maintenance of Properties.  Maintain, keep, and preserve all of its
properties (tangible and intangible) necessary or useful in the proper conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

5.4Conduct of Business.  Continue to engage in an efficient and economical
manner in a business of the same general type as conducted by it on the date of
this Agreement.

5.5Maintenance of Insurance.  Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business and similarly situated, which insurance may provide for reasonable
deductibility from coverage thereof.

5.6Compliance with Laws.  Comply in all material respects with all applicable
laws, rules, regulations, and orders, such compliance to include without
limitation paying before the same become delinquent all taxes, assessments, and
governmental charges imposed upon it or upon its property.

5.7Right of Inspection.  At any reasonable time and from time to time, permit
Lender or any agent or representative thereof to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of
Borrower and to discuss the affairs, finances, and accounts of Borrower with any
of their respective officers and directors and Borrower’s independent
accountants.

6

 

--------------------------------------------------------------------------------

 

5.8Reporting Requirements.  Furnish to Lender:

(a)Annual Financial Statements.  As soon as available and in any event within
ninety (90) days after the end of each fiscal year of Borrower, balance sheets
of Borrower as of the end of such fiscal year and statements of income and
retained earnings of Borrower for such fiscal year; and statements of changes in
financial position of Borrower for such fiscal year; all in reasonable detail
and stating in comparative form the respective figures for the corresponding
date and period in the previous fiscal year and all prepared in accordance with
GAAP and certified by the chief financial officer of Borrower (subject to
year-end adjustments);

(b)Notice of Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting Borrower, which, if determined adversely to Borrower, could have a
material adverse effect on the financial condition, properties, or operations of
Borrower.

(c)Notice of Events of Default.  As soon as possible and in any event within
five (5) calendar days after the occurrence of each Event of Default, a written
notice setting forth the details of such Event of Default and the action which
is proposed to be taken by Borrower with respect thereto.

(d)General Information.  Such other information respecting the condition or
operations, financial or otherwise, of Borrower as Lender may from time to time
reasonably request; including but not limited to copies of Borrower’s federal
income tax returns.

5.9Use of Proceeds.  Use the proceeds of the Loan for working capital purposes.

6.NEGATIVE COVENANTS

So long as the Note shall remain unpaid or Lender shall have any Credit Line
Outstanding under this Agreement, Borrower will not:

6.1Mergers, Etc.  Wind up, liquidate, or dissolve itself, reorganize, merge or
consolidate with or into, or convey, sell, assign, transfer, lease, or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or acquire all or substantially all of the assets or the business of any
Person.

6.2Sale of Assets.  Sell substantially all of its now owned or hereafter
acquired assets.

7.CONDITIONS PRECEDENT

7.1Conditions Precedent to Loan.  The obligation of Lender to make the initial
disbursement of the Loan is subject to the conditions precedent that Lender
shall

7

 

--------------------------------------------------------------------------------

 

have received on or before the day of such disbursement of the Loan each of the
following (unless waived by Lender), in form and substance satisfactory to
Lender and its counsel.

(a)Agreement.  This Agreement duly executed by Borrower;

(b)Note.  The Note duly executed by Borrower;

(c)Evidence of All Corporate Action by Borrower.  Certified (as of the date of
this Agreement) copies of all corporate action taken by Borrower, including
resolutions of its Board of Directors authorizing the execution, delivery, and
performance of the Loan Documents to which it is a party and each other document
to be delivered pursuant to this Agreement;

(d)Incumbency and Signature Certificate of Borrower.  A certificate (dated as of
the date of this Agreement) of the Secretary of Borrower certifying the names
and true signatures of the officers of Borrower authorized to sign the Loan
Documents to which it is a party and the other documents to be delivered by
Borrower under this Agreement;

(e)Corporate Status.  All documents Lender may reasonably request relating to
the existence and good standing of Borrower, the corporate authority for and the
validity of this Agreement and all other Loan Documents, and any other matters
relevant hereto (including without limitation certified resolutions and
incumbency certificates), all in form and substance satisfactory to Lender;

(f)Loan Fee. Lender shall have received payment of all annual fees due from
Borrower as required by Section 2.2 herein; and

(g)Additional Documents/Fees.  Such other approvals, opinions or documents as
Lender may reasonably request.

7.2Conditions Precedent to All Loans.  The obligation of Lender to make each
Advance (including the initial Advance) shall be subject to the further
conditions precedent that on the date of such Advance:

(a)The following statements shall be true and Lender shall have received a
certificate signed by a duly authorized officer of Borrower (or, failing that, a
request for Advance shall be deemed such certification) dated the date of such
Advance, stating that:

(i)The representations and warranties contained in this Agreement are correct on
and as of the date of such Loan as though made on and as of such date, and

(ii)No Event of Default has occurred and is continuing, or would result from
such Loan; and

8

 

--------------------------------------------------------------------------------

 

(b)Lender shall have received such other approvals, opinions, or documents as
Lender may reasonably request.

8.EVENTS OF DEFAULT

8.1Events of Default.  If any of the following events shall occur:

(a)Borrower should fail to pay the principal of, or interest on, the Note, or
any amount of a commitment or other fee, as and when due and payable;

(b)Any representation or warranty made or deemed by Borrower in this Agreement
or any Loan Document or which is contained in any certificate, document,
opinion, or financial or other statement furnished at any time under or in
connection with any Loan Document shall prove to have been incorrect,
incomplete, or misleading in any material respect on or as of the date made or
deemed made;

(c)Borrower shall fail to perform or observe any term, covenant, or agreement
contained in Sections 5 or 6 hereof or in any Loan Document to which it is a
party, shall fail to perform any covenant in any personal guaranty;

(d)Borrower (a) fails to pay any indebtedness for borrowed money (other than the
Note) of Borrower, or any interest or premium thereon, when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise), or
(b) fails to perform or observe any term, covenant, or condition on its part to
be performed or observed under any agreement or instrument relating to any such
indebtedness, when required to be performed or observed, if the effect of such
failure to perform or observe is to accelerate, or to permit the acceleration
of, after the giving of notice or passage of time, or both, the maturity of such
indebtedness, whether or not such failure to perform or observe shall be waived
by the holder of such indebtedness; or any such indebtedness shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof;

(e)Borrower (a) shall generally not pay, or shall be unable to pay, or shall
admit in writing its inability to pay its debts as such debts become due; or (b)
shall make an assignment for the benefit of creditors, or petition or apply to
any tribunal for the appointment of a custodian, receiver, or trustee for it or
a substantial part of its assets; or (c) shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution, or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (d) shall have had any such petition or application filed or any such
proceeding commenced against it in which an order for relief is entered or an
adjudication or appointment is made, and which remains undismissed for a period
of thirty (30) days or more; or (e) shall take any corporate action indicating
its consent to, approval of, or acquiescence in any such petition, application,
proceeding, or order for relief or the appointment of a custodian, receiver, or
trustee for all or any substantial part of its properties; or (f) shall suffer
any such

9

 

--------------------------------------------------------------------------------

 

custodianship, receivership, or trusteeship to continue undischarged for a
period of thirty (30) days or more;

then, and in any such event, Lender may, by notice to Borrower, (1) declare its
obligation to extend credit hereunder to be terminated, whereupon the same shall
forthwith terminate, and (2) declare the Note, all interest thereon, and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Note, all such interest, and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest, or further
notice of any kind, all of which are hereby expressly waived by Borrower (such
termination and acceleration to be automatic, however, on the occurrence of an
Event of Default described in Section 8.1(e) above).

Upon the occurrence and during the continuance of any Event of Default, Lender
is hereby authorized at any time and from time to time, without notice to
Borrower (any such notice being expressly waived by Borrower), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Lender to or
for the credit or the account of Borrower against any and all of the obligations
of Borrower now or hereafter existing under this Agreement or the Note or any
other Loan Document, irrespective of whether or not Lender shall have made any
demand under this Agreement or the Note or such other Loan Document and although
such obligations may be unmatured.  Lender agrees promptly to notify Borrower
after any such set off and application, provided that the failure to give such
notice shall not affect the validity of such set off and application.  The
rights of Lender under this Section 8 are in addition to other rights and
remedies (including without limitation other rights of set off) which Lender may
have.

9.MISCELLANEOUS

9.1Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior or
contemporaneous expressions of intent or understanding with respect to this
transaction including but not limited to any existing loan agreements between
Lender and Borrower.  This Agreement may be amended but only by an instrument in
writing signed by Lender and Borrower.

9.2Waiver.  No failure or delay by Lender to exercise any right, power or
privilege under this Agreement, the Note or any other document contemplated by
the terms of this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of such right, power, or privilege preclude any
further exercise thereof or of any other right, power or privilege.

9.3Assignment.  This Agreement shall be binding upon and be enforceable by
Borrower and Lender and their respective successors and assigns.  Lender may
assign or transfer any or all of its rights hereunder.  Borrower shall have no
right to assign or transfer its rights or obligations.

10

 

--------------------------------------------------------------------------------

 

9.4GOVERNING LAW AND ADJUDICATION.  THIS AGREEMENT AND ALL LOAN DOCUMENTS SHALL
BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  BORROWER IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT OR ANY OF ITS PROPERTY ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS MAY BE INSTITUTED IN ANY
CALIFORNIA STATE OR UNITED STATES FEDERAL COURT LOCATED IN ORANGE COUNTY, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS IN ANY SUCH LEGAL ACTION OR
PROCEEDING.  BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH LEGAL ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED AIRMAIL, POSTAGE PREPAID, TO
BORROWER AT ITS ADDRESS REFERRED TO BELOW FOR THE GIVING OF NOTICES.  THE
FOREGOING, HOWEVER, SHALL NOT LIMIT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE ANY LEGAL ACTION OR PROCEEDING OR
TO OBTAIN EXECUTION OF JUDGMENT IN ANY APPROPRIATE JURISDICTION.

                                          

9.5Notices.  Except as otherwise provided in this Agreement, all notices,
requests, certifications, statements, demands, instructions and other
communications required or permitted to be given to or made upon either party
hereto or any other person (“Notices”) shall be in writing and shall be
delivered either personally, or by nationally recognized overnight courier
service, or by registered or certified mail, postage prepaid, or by
facsimile.  Unless otherwise specified in a Notice sent or delivered in
accordance with the foregoing provisions of this Section, Notices shall be given
to or made upon the respective parties hereto at their respective addresses (or
to their respective facsimile numbers) as specified next to such party’s
signature below. Notices delivered by personal delivery, by nationally
recognized overnight courier service, or by registered or certified mail after
having been sent in accordance with the provisions of this Section shall be
deemed to be delivered to the intended recipient on the date that such Notice is
received by the intended recipient.

 

9.6USA Patriot Act.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

9.7Severability.  If one or more of the provisions contained in this Agreement
is invalid, illegal or unenforceable in any respect under any applicable law,
the validity, legality or enforceability of the remaining provisions shall not
in any way be affected or impaired.

11

 

--------------------------------------------------------------------------------

 

9.8Completion of Loan Documents by Lender.  If provisions of the Loan Documents
contain blanks (including without limitation the Disbursement Date and
corresponding dates in the Note), Borrower hereby authorizes Lender to complete
such blanks with the true and correct information and such provisions, after
such completion by Lender, shall have full force and effect as if they were
completed at the time Borrower executes such Loan Documents.

9.9Further Assurances.  Borrower shall from time to time, upon the request of
Lender, execute and deliver to Lender such further documents and instruments and
do such other acts and things as Lender may request in order to effectuate fully
the purpose and intent of this Agreement.

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their duly authorized representatives.

Borrower:

KURA SUSHI USA INC.,

a Delaware corporation

 

 

By: /s/ Hajime Uba

Name: Hajime Uba

Title: President and CEO

Address:

17932 Sky Park Circle, Suite H

Irvine, California 92614

 

 

Lender:

KURA SUSHI INC.,

a Japanese corporation

 

 

By: /s/ Hiroyuki Hisamune

Name: Hiroyuki Hisamune

Title: Managing Director

Address:

1-2-2 Fukasaka naka-ku, Sakai, Osaka

Japan 599-8253

 

 

13

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

FORM OF REVOLVING CREDIT PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

--------------------------------------------------------------------------------

 

REVOLVING CREDIT NOTE

 

U.S.$20,000,000.00

 

 

1.PROMISE TO PAY/PLACE OF PAYMENT.  FOR VALUE RECEIVED, the undersigned KURA
SUSHI USA INC., a Delaware corporation, (“Borrower”), promises to pay KURA SUSHI
INC., a Japanese corporation (“Lender”), the principal sum of Twenty Million
United States Dollars (U.S.$20,000,000.00), or such lesser sum as may be loaned
to Borrower pursuant to the Loan Agreement (as defined below), together with
interest on the principal balance, from time to time remaining unpaid, from the
Disbursement Date until paid, at the Interest Rate set forth in this Note.

2.RECORD OF ADVANCES AND CREDIT.  Borrower hereby authorizes Lender to enter in
its books and records all loans (“Advances”) made to Borrower and all payments
of principal amounts in respect of such loans, which entries shall, in the
absence of manifest error, be conclusive as to the outstanding principal amount
of all loans made to Borrower; provided, however that the failure to make such
entries with respect to any loan or payment shall not limit or otherwise affect
the obligations of Borrower under the Loan Agreement or this Note.

3.DEFINITIONS.  Capitalized terms in this Note that are not defined when first
used have the meanings set forth below or, if not defined below, as defined in
the Loan Agreement:

3.1Disbursement Date.  The Disbursement Date is the date on which Lender first
disburses an Advance to or for the account of Borrower.

3.2Interest Rate.  The Interest Rate shall be _____________ (___%) per annum.  

3.3Loan Agreement.  The Loan Agreement is that certain revolving credit
agreement of even date herewith, between Lender and Borrower, as the same may be
amended from time to time.

3.4Prime Rate.  Prime Rate shall mean the rate of interest which Bank of
America, N.A. (“BOA”) announces and publishes from its principal office in San
Francisco as its “prime rate”.  The Prime Rate is not intended to be the lowest
rate of interest charged by BOA to its borrowers.  Each change in the Interest
Rate shall become effective on the effective date of each change in Prime Rate,
as announced by BOA.  If more than one category of “prime rate” publicly
announced by BOA is in effect during any calendar month, the Prime Rate shall be
the highest “prime rate” in effect.  If

15

 

--------------------------------------------------------------------------------

 

BOA shall not publicly announce its “prime rate”, then the Prime Rate shall be
the highest reference, base or prime rate in effect as announced by the largest
bank (in terms of capital and surplus) having its principal office in Los
Angeles, California, which bank publicly announces such a rate.

4.PAYMENT OF PRINCIPAL AND INTEREST.  Principal and interest shall be payable in
accordance with the following provisions:

4.1Payments of Interest.  Borrower shall pay to Lender interest on the unpaid
principal balance of this Note, on demand, at the then prevailing Interest
Rate.  Borrower and Lender agree that the Interest Rate on an Advance may be
subject to adjustment by mutual agreement if the maturity of an Advance is
renewed or extended.

4.2Application of Payments.  Notwithstanding any provision to the contrary,
payments of principal and interest received shall be applied first to any late
payment fees, then to accrued interest, and lastly to principal.

4.3Payments of Principal.  Borrower shall repay each cash Advance not later than
the date which is twelve (12) months after the date of the initial disbursement
thereof, unless Lender and Borrower agree on the extension of the maturity
thereof for an additional period of twelve (12) months.

5.CALCULATION OF INTEREST.  Interest payable with respect to any monthly payment
shall be calculated according to the actual number of days in such period as a
fraction of a 360‑day year.

6.PREPAYMENTS WITH NO PENALTY.  Borrower may at any time prepay the principal
amount outstanding under this Note in whole or in part together with accrued
interest to the date of such prepayment on the amount prepaid.  Amounts prepaid
hereunder may be re-borrowed.

7.ACCELERATION ON DEFAULT.  If any part of the principal or interest under this
Note is not paid when due, or if an Event of Default under the Loan Agreement or
any other instrument securing or executed in connection with this Note or the
Loan Agreement is not cured by a date specified in a notice to Borrower, the
entire principal amount outstanding and the accrued interest shall at once
become due and payable at the option of Lender.  Lender may exercise this option
to accelerate during any Event of Default by Borrower regardless of any prior
forbearance.  Any failure of Lender to make such election following an Event of
Default shall not constitute a waiver of Lender’s right to make the election in
the event of any subsequent Event of Default.

8.LATE PAYMENT CHARGE.  If any payment of principal or interest under this Note
is not paid within five (5) calendar days of when due, a late charge of Two
Hundred Dollars (US$200.00) may be charged by Lender for the purpose of
defraying the expenses incident to handling such delinquent payments.  Such late
charge represents a reasonable sum considering all of the circumstances existing
on the date

16

 

--------------------------------------------------------------------------------

 

of this Note and represents a fair and reasonable estimate of the costs that
will be sustained by Lender due to the failure of Borrower to make timely
payments.  The parties further agree that proof of actual damages would be
costly or inconvenient.  Such late charge shall be paid without prejudice to the
right of Lender to collect any other amounts provided to be paid or to declare a
default under this Note or from exercising any of the other rights and remedies
of Lender.

9.INTEREST ON LATE PAYMENTS.  Notwithstanding any provision in this Note to the
contrary, any principal, accrued interest, late payment charges, and other
amounts which are payable under this Note, the Loan Agreement or any other
instrument, agreement, or document executed by Borrower in connection with the
loan evidenced by this Note and which are not paid within five (5) calendar days
of when due, shall thereafter bear interest, compounded monthly, at the rate
which is the sum of three percent (3%) per annum plus the Prime Rate then in
effect, not to exceed the maximum rate of interest allowed by law.

10.ATTORNEYS’ FEES.  Borrower agrees to pay the following costs, expenses, and
attorneys’ fees paid or incurred by Lender, or adjudged by a court:  (1) Actual
costs of collection, costs and expenses, and attorneys’ fees paid or incurred in
connection with the collection, enforcement, modification, or administration of
this Note or any Loan Document, whether or not suit is filed; and (2) costs of
suit and such sum as the court may adjudge as attorneys’ fees in any action to
enforce payment of this Note or any part of it.  In addition to the foregoing
award of attorneys’ fees, Lender shall be entitled to its attorneys’ fees
incurred in any post-judgment proceedings to enforce any judgment in connection
with this Note or any Loan Document.  This provision is separate and several and
shall survive the merger of this provision into any judgment.

11.WAIVER OF PRESENTMENT, NOTICE OF DISHONOR, AND PROTEST.  Presentment, notice
of dishonor, and protest are waived by all makers, sureties, guarantors, and
endorsers of this Note.

12.FORBEARANCE NOT A WAIVER.  No delay or omission on the part of Lender in
exercising any rights under this Note or under the Loan Agreement or any other
security agreement given to secure this Note, on default by Borrower, shall
operate as a waiver of such right or of any other right under this Note or other
agreements, for the same default or any other default.  Borrower, any sureties,
guarantors, and endorsers of this Note consent to all extensions without notice
for any period or periods of time and to the acceptance of partial payments
before or after maturity, and to the acceptance, release, and substitution of
security, all without prejudice to Lender.  Lender shall similarly have the
right to deal in any way, at any time, with one or more of the foregoing parties
without notice to any other party, and to grant such party any extensions of
time for payments of any of the indebtedness, or to grant any other indulgences
or forbearances whatsoever, without notice to any other party and without in any
way affecting the personal liability of any such party.

17

 

--------------------------------------------------------------------------------

 

13.LOSS, THEFT, DESTRUCTION OR MUTILATION OF NOTE.  In the event of the loss,
theft or destruction of this Note, upon Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of Borrower by the
party who held this Note immediately prior to its loss, theft or destruction, or
in the event of the mutilation of this Note, upon Lender’s surrender to Borrower
of the mutilated Note, Borrower shall execute and deliver to such party or
Lender, as the case may be, a new promissory note in form and content identical
to this Note in lieu of the lost, stolen, destroyed or mutilated Note.

14.NOTICES.  Any notice, request, demand, statement, authorization, approval, or
consent required or permitted under this Note shall be in writing and shall be
made in accordance with Section 9.5 of the Loan Agreement.

15.GOVERNING LAW.  THIS NOTE SHALL BE CONSTRUED AND ENFORCEABLE ACCORDING TO THE
LAWS OF THE STATE OF CALIFORNIA.  VENUE FOR PURPOSES OF THIS NOTE WILL BE IN ANY
COURT SERVICING ORANGE COUNTY AND BORROWER AGREES TO BE SUBJECT TO THE PERSONAL
JURISDICTION OF THE STATE OF CALIFORNIA, INCLUDING ANY STATE OR FEDERAL COURT
SITTING THEREIN AND ALL COURT RULES THEREOF.  

16.WAIVER OF STATUTE OF LIMITATIONS.  The pleading of any statute of limitations
as a defense to the obligations evidenced by this Note is waived to the fullest
extent permissible by law.

17.TIME IS OF THE ESSENCE.  Time is of the essence for each and every obligation
under this Note.

18.ASSIGNMENT.  Lender shall have the right to sell, assign, or otherwise
transfer, either in part or in its entirety, this Note, and any other instrument
evidencing or securing the indebtedness of this Note without Borrower’s
consent.  Borrower may not assign or otherwise transfer this Note without
Lender’s prior written consent.

19.SUCCESSORS AND ASSIGNS.  This Note and all of the covenants, promises, and
agreements contained in it shall be binding on and inure to the benefit of the
respective legal and personal representatives, devises, heirs, successors, and
assigns of Lender and Borrower.

 

18

 

--------------------------------------------------------------------------------



 

 

 



 

IN WITNESS WHEREOF, Borrower has executed this Note as of ___________ 2020.

 

KURA SUSHI USA INC.,

a Delaware corporation

 

By:______________________________

Name: __________________

Title: ___________________

 

Address:

17932 Sky Park Circle, Suite H

Irvine, California 92614

Facsimile:  (949)

 

 

 

 

 

 

 

 